19-36390-cgm   Doc 9   Filed 11/06/19    Entered 11/06/19 11:16:00   Main Document
                                        Pg 1 of 7
19-36390-cgm   Doc 9   Filed 11/06/19    Entered 11/06/19 11:16:00   Main Document
                                        Pg 2 of 7
19-36390-cgm   Doc 9   Filed 11/06/19    Entered 11/06/19 11:16:00   Main Document
                                        Pg 3 of 7
19-36390-cgm   Doc 9   Filed 11/06/19    Entered 11/06/19 11:16:00   Main Document
                                        Pg 4 of 7
19-36390-cgm   Doc 9   Filed 11/06/19    Entered 11/06/19 11:16:00   Main Document
                                        Pg 5 of 7
19-36390-cgm   Doc 9   Filed 11/06/19    Entered 11/06/19 11:16:00   Main Document
                                        Pg 6 of 7
19-36390-cgm   Doc 9   Filed 11/06/19    Entered 11/06/19 11:16:00   Main Document
                                        Pg 7 of 7
